t c summary opinion united_states tax_court gary frederick roy petitioner v commissioner of internal revenue respondent docket no 3981-15s filed date gary frederick roy pro_se moenika n coleman and linda l wong for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure with respect to petitioner’s federal_income_tax for after concessions the issues remaining for decision are whether petitioner may deduct car and truck expenses in excess of those respondent allowed whether petitioner is entitled to a depreciation expense deduction for a vehicle he claimed he used in his trade_or_business whether petitioner may deduct legal and professional services expenses and whether petitioner is liable for the accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california when he filed his petition during the year in issue petitioner owned emedia inc emedia an aerospace consulting business that provides technical writing services to clients in continued to the nearest dollar and around los angeles county petitioner ran emedia as a sole_proprietorship and operated the business from his home in long beach california petitioner travels to client sites as part of his business in petitioner purchased for dollar_figure and placed into service an aston martin vantage vehicle aston martin petitioner claims he used the aston martin in solely for business purposes--specifically to drive to the facilities of emedia’s two clients hydro-aire inc and prefontaine assocs inc petitioner timely filed a tax_return for the year and reported business_expenses relating to his work for emedia on his schedule c profit or loss from business sole_proprietorship on schedule c petitioner claimed deductions of dollar_figure for car and truck expenses mostly relating to the aston martin dollar_figure for depreciation for the aston martin and dollar_figure for legal and professional services expenses the internal_revenue_service irs subsequently commenced an examination of petitioner’ sec_2012 tax_return on date respondent determined a dollar_figure deficiency for the taxable_year because petitioner had failed to properly substantiate his car and truck expenses depreciation expense and legal and professional services expenses in addition to the deficiency respondent determined an accuracy-related_penalty of dollar_figure petitioner timely filed a petition in this court and thereafter substantiated some of his expenses to the irs petitioner summarized his expenses on a spreadsheet titled emedia expense statement the spreadsheet listed entries for car and truck expenses vehicle depreciation and legal and professional services expenses with their corresponding amounts petitioner’s car and truck expenses comprised mainly insurance payments vehicle registration fees maintenance fuel costs and the expense corresponding to big_number miles driven computed at the standard mileage rate to substantiate these expenses petitioner provided car insurance invoices from wawanesa insurance a purchase agreement and maintenance invoices for the aston martin california department of motor vehicles vehicle registration cards a consumer credit disclosure statement and security_agreement for the aston martin illegible fuel receipts and a sheet of paper that showed the total number of miles petitioner drove in for emedia along with a mapquest printout that showed his driving route from his home to one of emedia’s clients hydro-aire inc most of petitioner’s claimed depreciation expense deduction was for his aston martin on form_4562 depreciation and amortization attached to his form_1040 u s individual_income_tax_return petitioner claimed a depreciable basis of dollar_figure for the aston martin petitioner believed that the fair_market_value of the vehicle rather than his cost_basis of dollar_figure was the proper depreciable basis amount petitioner deducted legal services expenses he allegedly incurred to challenge the city of los angeles over violations of the federal fair housing act and the california unruh civil rights act on his emedia expense statement petitioner claimed he incurred dollar_figure in legal services expenses that he listed as consulting fees to substantiate the legal services expenses petitioner provided a copy of the docket sheet in his case filed in the superior court of california county of los angeles along with citations of the internal_revenue_manual irm the federal rules of evidence the united_states bill of rights 4th amendment the code and common_law regarding privileges to justify his reluctance to provide invoices for attorney’s fees at trial petitioner claimed that his litigation files were lost or destroyed by the city of los angeles and that he did not need to provide invoices for attorney’s fees because they were covered by attorney-client_privilege petitioner deducted as professional services expenses dollar_figure in tax_return preparation fees dollar_figure in professional membership fees dollar_figure in broker fees and a dollar_figure d b a filing fee the only remaining professional expense at issue is the dollar_figure in professional membership fees to substantiate his professional membership fees petitioner provided a dollar_figure membership fee invoice from the institute of electrical electronics engineers inc ieee burden_of_proof discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 in order to shift the burden the taxpayer must introduce credible_evidence with respect to the issues and have complied with all substantiation and recordkeeping requirements imposed by the code sec_7491 and credible_evidence is that which the court would find sufficient upon which to base its decision if no contrary evidence were submitted 116_tc_438 a taxpayer who provides only self-serving testimony and inconclusive documentation does not provide credible_evidence id pincite we decide this case however on the preponderance_of_the_evidence we therefore need not decide whether petitioner satisfied the requirements of sec_7491 see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 business_expense deductions sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the year in carrying_on_a_trade_or_business an ordinary_expense is one that occurs commonly or frequently in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs a taxpayer may not deduct personal living or family_expenses unless the code expressly provides otherwise sec_262 deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 to that end taxpayers are required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the expense underlying the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 higbee v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 this principle is often referred to as the cohan_rule see eg 46_f3d_760 8th cir aff’g tcmemo_1993_197 the taxpayer must introduce sufficient evidence to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir vanicek v commissioner t c pincite in estimating the amount allowable we bear heavily upon the taxpayer who failed to maintain the required records and to substantiate deductions as the code requires see cohan v commissioner f 2d pincite certain expenses specified in sec_274 are subject_to strict substantiation rules that supersede the cohan_rule 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date these include expenses for listed_property defined under sec_280f listed_property includes passenger automobiles and other_property used for transportation sec_280f and ii to meet these strict substantiation rules with respect to passenger automobiles a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel or use and the business_purpose of the expense sec_274 flush language to substantiate by adequate_records the taxpayer must provide an account book a log or a similar record and documentary_evidence that together are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs to substantiate by sufficient evidence corroborating the taxpayer’s own statement the taxpayer must establish each element by his or her own statement and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date while a contemporaneous log is not required a taxpayer’s subsequent reconstruction of his or her expenses does require corroborative evidence with a high degree of probative value to support such a reconstruction in order to elevate that reconstruction to the same level of credibility as a contemporaneous record id subpara fed reg as a alternative to substantiating the amount of each car and truck expense for a given year a taxpayer may opt to use the standard mileage rate as established by the irs for that year see sec_1_274-5 income_tax regs by using the standard mileage rate the taxpayer is not relieved of the obligation to substantiate the amount of each business use of the car or truck ie the amount of business mileage the time of each use of the car or truck and the business_purpose of each use id car and truck expenses it is not clear from the record whether petitioner intended his deduction for car and truck expenses to be based on actual expense amounts or the standard mileage rate petitioner submitted both receipts for gasoline albeit illegible and a summary of the number of miles he drove in the tax_year regardless petitioner has not demonstrated that he is entitled to a deduction for car and truck expenses in excess of what respondent allowed petitioner testified at trial that he maintained a vehicle log and that it was in compliance with the regulations petitioner believes that the regulations distinguish between logs for vehicles that are used for business of the time and logs for vehicles that are used for business less than of the time petitioner believes that only the latter require a showing of daily activities petitioner’s vehicle log is a sheet of paper showing mileage at the beginning of the year and mileage at the end of the year for a vehicle described as emedia-2 the paper simply states that the vehicle’s business use was and reports total business mileage of big_number contrary to petitioner’s belief the code requires strict substantiation for vehicles used for business and vehicles used less than for business furthermore petitioner must adequately show through direct evidence or otherwise that he used his vehicle for business purposes for the amount of time that he claims petitioner’s one- page summary is not adequate substantiation of the level of business use and purpose required under sec_274 see lysford v commissioner tcmemo_2012_41 furthermore petitioner’s summary fails to meet the criteria set out in sec_1_274-5t temporary income_tax regs fed reg date for properly substantiating expenses relating to passenger automobiles specifically petitioner did not record the amount the time or the business_purpose of each business use of his vehicle because petitioner failed to substantiate his claimed car and truck expenses as required by the code under the standard mileage rate or otherwise the deduction must be disallowed depreciation deduction sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business where property is used for business and personal purposes the allowable deduction is measured by the percentage of business use 97_tc_670 see also 77_tc_1096 as passenger vehicles are recognized as listed_property to establish a depreciation deduction for passenger vehicles a taxpayer must additionally comply with the strict substantiation rules of sec_274 see bogue v commissioner tcmemo_2011_164 tax ct memo lexi sec_164 aff’d 522_fedappx_169 3d cir the strict substantiation rule requires the taxpayer to maintain records or other documentary_evidence adequate to establish the business_purpose and claimed expenditures or depletion see sec_1_274-5 income_tax regs a taxpayer may substantiate a depreciation expense deduction by corroborating his or her own statement of business_purpose with credible circumstantial evidence sec_1_274-5t temporary income_tax regs supra for example statements from witnesses setting forth information with respect to a taxpayer’s business use are acceptable corroboration see clark v commissioner tcmemo_1994_120 tax ct memo lexi sec_121 at although we believe petitioner’s testimony that he used the aston martin for business purposes we do not believe his testimony is sufficient to establish that he used it solely for business purposes petitioner provided no credible_evidence to show that he used the aston martin strictly as a business vehicle and we find it very unlikely that he did not use it for occasional personal excursions without more petitioner’s self-serving testimony does not meet the strict substantiation requirements of sec_274 for vehicles used in a trade_or_business accordingly we sustain respondent’s determination with respect to this issue legal services expenses the code does not specifically list legal and other professional services expenses as deductible items therefore a taxpayer’s ability to deduct these types of expenditures depends upon the context in which they are paid_or_incurred deductions for amounts paid for legal and other professional services will generally depend on whether the expenses were ordinary and necessary and paid_or_incurred in carrying_on_a_trade_or_business see sec_162 to be deductible ordinary and necessary expenses must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs a taxpayer may deduct legal services expenses if the origin of the claim in the proceeding is related to the taxpayer’s trade_or_business or the production_of_income and was not primarily personal 397_us_572 383_us_687 petitioner provided no direct evidence to substantiate his legal services expenses furthermore he provided no evidence that the alleged expenses he incurred were related to his trade_or_business or the production_of_income even if petitioner may have incurred legal services expenses to protect the ownership of his personal_residence where he operated his business he must still show that his legal expenses were related to his business or to an income-producing activity see swain v commissioner tcmemo_1996_22 aff’d without published opinion 96_f3d_1439 4th cir petitioner made no argument in relation to this requirement instead petitioner argued that he did not have to provide copies of invoices for the legal fees he incurred because they were covered by attorney-client_privilege but n ot all communications between attorney and client are privileged 974_f2d_127 9th cir for the privilege to apply it must be shown that the communication was made confidentially to the attorney in his professional capacity in order to obtain legal advice see 73_tc_469 this means that absent special circumstances fee information is not privileged see clarke f 2d pincite the burden of proving the existence and applicability of attorney-client_privilege rests on the party asserting the privilege 583_f3d_600 9th cir petitioner has not shown that his legal expenses were covered by attorney- client privilege or any other privilege or that any special circumstances exist to prevent him from substantiating his legal services expenses petitioner argued at trial that his litigation files were destroyed by the city of los angeles perhaps as part of a conspiracy against him but he did not show that this actually was the case and did not show how this affected his ability to substantiate his legal expenses more importantly though petitioner did not demonstrate that the legal services expenses he incurred were related to his trade_or_business or to any other income-producing activity that he conducted therefore we sustain respondent’s determination with respect to this issue professional expenses the only remaining professional expense at issue is petitioner’s professional membership fees of dollar_figure petitioner provided evidence to show that he paid a dollar_figure fee to become a member of ieee accordingly we will allow a deduction for dollar_figure in professional membership fees accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment of federal_income_tax attributable to a taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax under sec_7491 the commissioner bears the burden of production with regard to penalties and must present sufficient evidence indicating that it is appropriate to impose penalties higbee v commissioner t c pincite respondent determined that petitioner was liable for the penalty under sec_6662 because he substantially understated his income_tax for the year at issue a substantial_understatement is an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 in the light of the concessions between the parties and our holding for petitioner with respect to his professional services expenses a determination of the exact amount of his understatement requires rule_155_computations which we order below to the extent that the computations establish petitioner substantially understated his income_tax respondent meets the burden of production see prince v commissioner tcmemo_2003_247 when the commissioner meets the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate--for example by showing that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally however the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id petitioner offered no persuasive argument or evidence to show that there was reasonable_cause for the deductions he claimed and that he acted in good_faith with respect to the underpayment petitioner did not challenge respondent’s determination regarding the penalty in his petition or in any of his filings with the court petitioner argued that he had used a return preparer only when he was asked to address the accuracy-related_penalty at trial while reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith such reliance can establish reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith see id the taxpayer’s actions may be grounded in reasonable_cause where the taxpayer selects a competent tax adviser supplies the adviser with all relevant information and in a manner consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer’s tax obligations see 469_us_241 115_tc_43 aff’d 299_f3d_221 3d cir petitioner failed to demonstrate that he provided his return preparer with all the relevant information regarding his tax_liability petitioner merely gave his return preparer an envelope full of receipts with a spreadsheet summarizing his expenses this does not constitute providing a return preparer with all of the relevant information see 70_tc_158 castillo v commissioner tcmemo_2013_72 moreover petitioner has not established that his return preparer was competent or that he sought specific advice from the return preparer regarding the schedule c deductions he claimed on his return we find that petitioner has failed to carry his burden of establishing that there was reasonable_cause for and that he acted in good_faith with respect to any portion of his underpayment for the tax_year therefore we hold him liable for the sec_6662 penalty insofar as the rule_155_computations show a substantial_understatement_of_income_tax for the tax_year in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
